
	

113 S426 IS: Health Emergencies Lack Provider Specialists Act of 2013
U.S. Senate
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 426
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2013
			Mr. Tester (for himself
			 and Mr. Baucus) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to provide for the
		  participation of particular specialists determined by the Secretary of Health
		  and Human Services to be directly related to the health needs stemming from
		  environmental health hazards that have led to its declaration as a Public
		  Health Emergency to be eligible under the National Health Service Corps in the
		  National Health Service Corps Loan Repayment Program, and for other purposes.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Health Emergencies Lack Provider
			 Specialists Act of 2013.
		2.FindingsCongress makes the following findings
			(1)In communities facing environmental health
			 hazards that have been declared a public health emergency (pursuant to section
			 104(a) of the Comprehensive Environmental Response, Compensation, and Liability
			 Act of 1980), it is increasingly difficult for the health care facilities in
			 those areas to recruit the specialists necessary to treat the particular health
			 needs of the residents. As a result, these communities and their populations
			 are medically underserved.
			(2)Since 1970, the National Health Service
			 Corps has helped communities recruit health care professionals who are
			 committed to serving the needs of underserved populations.
			3.National Health
			 Service Corps; participation of specialists in loan repayment and scholarship
			 programs
			(a)Mission of
			 Corps; Definition of Primary Health ServicesSection 331(a)(3)(D)
			 of the Public Health Service Act (42 U.S.C. 254d(a)(3)(D)) is amended by
			 striking or mental health, and inserting mental health,
			 or specialists needed to serve in medically underserved areas or populations
			 that have needs for particular specialists related to a public health emergency
			 declaration (pursuant to section 104(a) of the Comprehensive Environmental
			 Response, Compensation, and Liability Act of 1980) based upon environmental
			 health hazard-related health concerns,.
			(b)Loan repayment
			 programSection 338B of the Public Health Service Act (42 U.S.C.
			 254l–1) is amended—
				(1)in subsection
			 (a)(1), by striking and physician assistants; and inserting
			 physician assistants, and specialists related to the health needs of
			 environmental exposure affected individuals stemming from its declaration as a
			 public health emergency (pursuant to section 104(a) of the Comprehensive
			 Environmental Response, Compensation, and Liability Act of
			 1980);;
				(2)in subsection
			 (b)(1)—
					(A)in subparagraph
			 (A), by inserting before the semicolon the following: , or have been
			 determined by the Secretary to be a specialist necessary to treat the
			 particular health needs of environmental exposure affected individuals in an
			 area that has been declared a public health emergency (pursuant to section
			 104(a) of the Comprehensive Environmental Response, Compensation, and Liability
			 Act of 1980);
					(B)in subparagraph
			 (B), by inserting specialists related to the health needs of
			 environmental exposure affected individuals stemming from its declaration as a
			 public health emergency (pursuant to section 104(a) of the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980), after
			 mental health,; and
					(C)in subparagraph
			 (C)(ii), by inserting specialists related to the health needs of
			 environmental exposure affected individuals stemming from its declaration as a
			 public health emergency (pursuant to section 104(a) of the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980), after
			 dentistry,; and
					(3)by adding at the
			 end the following:
					
						(i)DefinitionIn
				this section, the term environmental exposure affected individual
				means any individual who—
							(1)is diagnosed with
				a medical condition caused by the exposure of the individual to a public health
				hazard to which an emergency declaration applies, based on such medical
				conditions, diagnostic standards, and other criteria as the Secretary
				specifies;
							(2)as demonstrated
				in such manner as the Secretary determines appropriate, has been present for an
				aggregate total of 6 months in the geographic area subject to the emergency
				declaration involved, during a period determined appropriate by the Secretary;
				and
							(3)is determined
				under this section to meet the criteria described in this
				subsection.
							.
				(c)Scholarship
			 programSection 338A of the Public Health Service Act (42 U.S.C.
			 254l) is amended—
				(1)in subsection
			 (a)(1), by striking and physician assistants; and inserting
			 physician assistants, and specialists related to the health needs of
			 environmental exposure affected individuals stemming from its declaration as a
			 public health emergency (pursuant to section 104(a) of the Comprehensive
			 Environmental Response, Compensation, and Liability Act of
			 1980);;
				(2)in subsection
			 (b)(1), by inserting before the semicolon the following: , or have been
			 determined by the Secretary to be a specialist necessary to treat the
			 particular health needs of environmental exposure affected individuals in an
			 area that has been declared a public health emergency (pursuant to section
			 104(a) of the Comprehensive Environmental Response, Compensation, and Liability
			 Act of 1980); and
				(3)by adding at the
			 end the following:
					
						(i)In this section,
				the term environmental exposure affected individual means any
				individual who—
							(1)is diagnosed with
				a medical condition caused by the exposure of the individual to a public health
				hazard to which an emergency declaration applies, based on such medical
				conditions, diagnostic standards, and other criteria as the Secretary
				specifies;
							(2)as demonstrated
				in such manner as the Secretary determines appropriate, has been present for an
				aggregate total of 6 months in the geographic area subject to the emergency
				declaration involved, during a period determined appropriate by the Secretary;
				and
							(3)is determined
				under this section to meet the criteria described in this
				subsection.
							.
				
